                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 In re:                              )
                                     )     Case No. 3:19-bk-1971
 CAPSTONE PEDIATRICS, PLLC,          )
                                     )     Chapter 11
                   Debtor.           )     Judge Randal S. Mashburn
                                     )     Objection Deadline: Sept. 15, 2020
                                     )     Hearing Date: Sept. 22, 2020
 ______________________________________________________________________________

    LIMITED OBJECTION TO VCM SMYRNA LP’S MOTION FOR ALLOWANCE AND
              IMMEDIATE PAYMENT OF ADMINISTRATIVE EXPENSES
 ______________________________________________________________________________

          Comes now CDS Business Services, Inc. d/b/a Newtek Business Credit (hereinafter

 “CDS”) and files this its joinder to the objection filed by Debtor [DE 277] to the Motion of VCM

 Smyrna LP for Allowance and Immediate Payment of Administrative Expenses [DE 269]. CDS

 adopts and incorporates by references the objections asserted by Debtor to this motion.


                                                     Respectfully submitted


                                                     /s/ Daniel H. Puryear _____
                                                     Daniel H. Puryear, # 18190
                                                     Puryear Law Group PLLC
                                                     104 Woodmont Blvd., Suite 201
                                `                    Nashville, TN 37205
                                                     615-255-4859 (phone)
                                                     615-630-6602 (fax)
                                                     dpuryear@puryearlawgroup.com

                                                     Counsel for CDS Business
                                                     Services, Inc.




Case 3:19-bk-01971       Doc 278     Filed 09/15/20 Entered 09/15/20 16:29:28              Desc Main
                                    Document      Page 1 of 2
                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was filed electronically on
 September 15, 2020. Notice of this filing was sent by operation of the Court’s electronic filing
 system to all those parties specifically requesting electronic service and as indicated on the
 electronic filing receipt. Parties may access this filing through the Court’s electronic filing system.




                                                        /s/ Daniel H. Puryear________
                                                        Daniel H. Puryear




                                                   2

Case 3:19-bk-01971        Doc 278     Filed 09/15/20 Entered 09/15/20 16:29:28              Desc Main
                                     Document      Page 2 of 2
